Citation Nr: 0008305	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-39 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include chloracne, secondary to exposure to herbicides.

2.  Entitlement to service connection for asthma, secondary 
to exposure to herbicides.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1992 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for post-traumatic stress disorder.  This appeal 
also arises from an August 1994 rating decision which denied 
entitlement to service connection for chloracne, a skin 
condition, and asthma, claimed as secondary to exposure to 
herbicides.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam in the Vietnam era.

2.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.

3.  There is no competent medical evidence of record which 
shows that any current skin condition or asthma was incurred 
in or aggravated by service, is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, or is the result of any exposure to herbicides 
during the veteran's service in the Republic of Vietnam.

4.  An August 1985 Board decision denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder.

5.  The evidence submitted subsequent to the August 1985 
Board decision does not bear directly and substantially upon 
the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a nervous condition, to include post-traumatic 
stress disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin condition, to include chloracne, secondary to 
exposure to herbicides is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for asthma, secondary to exposure to herbicides is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The August 1985 Board decision which denied entitlement 
to service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder, is final.  
38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. § 3.104 (1999).

4.  The evidence received subsequent to the August 1985 Board 
decision is not new and material and does not serve to reopen 
the veteran's claim of entitlement to service connection for 
a nervous condition, to include post-traumatic stress 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a skin condition, 
to include chloracne, and for asthma, secondary to exposure 
to herbicides.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a skin condition, to include 
chloracne, or asthma during service, or whether the veteran 
manifested chloracne to a compensable degree within one year 
following his last active service in the Republic of Vietnam; 
(2) whether he currently has a skin condition, to include 
chloracne, or asthma; and if so, (3) whether any current skin 
condition, chloracne, or asthma is etiologically related to 
his service, is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, or is 
the result of exposure to herbicides in service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e) (1999).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well-
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The governing regulations also provide that a veteran who 
served on active service in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).

VA regulations define that service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 
(a)(6)(iii) (1999).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
court has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any skin 
condition, chloracne or other acneform disorder, or asthma 
while on active duty.  The Board notes that the veteran's 
July 1969 separation examination found his skin, nose, 
sinuses, mouth and throat, and lungs and chest examinations 
to be normal.

The veteran's service personnel records show that he had 
foreign service in the Republic of Vietnam from July 27, 
1968, to July 26, 1969.  There are no medical records dated 
within one year of the last date that the veteran served in 
the Republic of Vietnam which show any treatment for or 
complaint of chloracne or any acneform disorder.  In fact, 
the competent medical evidence does not demonstrate that the 
veteran has been diagnosed with chloracne or any acneform 
disorder.  While a March 1994 private medical record notes a 
"hx of chloracne," that medical report does not provide a 
true diagnosis of chloracne, but merely evidence that the 
veteran stated that he had previously had chloracne.  
Furthermore, that evidence, dated approximately 26 years 
after the veteran's last service in the Republic of Vietnam 
does not show that chloracne or another acneform disorder 
manifested to a compensable degree within one year following 
the veteran's service in the Republic of Vietnam.  The 
medical evidence of record does not show any current skin 
condition has been related to the veteran's service or to any 
exposure to Agent Orange in service.

While the veteran has been diagnosed with a skin condition 
and with a nervous condition, the competent medical evidence 
of record does not show that either condition was incurred in 
or aggravated by service, that either condition is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, or that either 
condition is the result of exposure to Agent Orange.

As there is no current diagnosis of chloracne or any acneform 
disorder; no evidence showing that chloracne manifested to a 
compensable degree within one year from the veteran's last 
date of service in the Republic of Vietnam; no record of 
treatment or complaint of any skin condition or asthma in 
service; and no competent medical evidence showing that any 
skin condition or asthma was incurred in or aggravated by 
service, is proximately due to or the result of any disease 
or injury incurred in or aggravated by service, or is the 
result of exposure to Agent Orange, the veteran's claim fails 
to show the required elements of a well grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the February 1995 statement 
of the case, the September 1999 supplemental statement of the 
case, and in the above discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet. App 384 
(1995) (en banc) (where a Board decision disallows a claim on 
the merits and the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm the Board's 
decision on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal of the veteran's 
claims because the claims are not well grounded is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition, to include post-traumatic stress disorder.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the veteran perfected an appeal of the 
April 1978 rating decision denial of his claim of entitlement 
to service connection for a nervous condition.  That appeal 
resulted in an August 1985 Board decision which denied 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  That 
Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 
1991).  Therefore, pursuant to the Court's holding in Evans 
v. Brown, 9 Vet. App. 273 (1996), the Board will consider 
whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a nervous condition, to include post-traumatic 
stress disorder, subsequent to the August 1985 Board 
decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  A psychosis is a 
chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).

The United States Court of Appeals for Veterans Claims set 
forth the framework for establishing the presence of a 
recognizable stressor, which is the essential prerequisite to 
support a diagnosis of post-traumatic stress disorder, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  The Court divided 
the analysis into two requirements.  The first requirement is 
that evidence demonstrate the existence or occurrence of an 
alleged stressful event.  The second requirement is a 
determination as to whether the stressful event is of the 
type required to support a diagnosis of post-traumatic stress 
disorder.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending upon 
whether or not the veteran is found to have "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304 (1999); Hayes v. Brown, 5 Vet. App. 60 
(1993).  The Court provided a two-step process for 
determining whether the veteran "engaged in combat with the 
enemy."  First it must be determined through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and that the 
claimed stressors are related to such combat.  If the RO 
finds in the affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding alleged 
stressors must be accepted as conclusive and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," that is, credible, and "consistent with 
the circumstance, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he engaged in 
combat with the enemy.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of the alleged 
stressor, the facts must also establish that the alleged 
stressor was sufficient to be a stressor which could result 
in post-traumatic stress disorder.  The Court held that the 
sufficiency of the alleged stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on that point in the absence of independent 
medical evidence. See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Court in West also held that a psychiatric 
examination was inadequate for the purpose of establishing 
the existence of post-traumatic stress disorder for VA 
purposes because the examiners relied, in part, on events 
whose existence had not been verified and which the Board had 
rejected.

The Court analysis shows that the question of the existence 
of the alleged stressors should be resolved by the 
adjudicator.  If the adjudicator determines that the record 
establishes the existence of any of the alleged stressors, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
alleged stressor, that is, whether the verified occurrence 
was sufficient to constitute a stressor which resulted in 
post-traumatic stress disorder.  Thus, any examination or 
medical report which renders a diagnosis of post-traumatic 
stress disorder which is not clearly based solely upon 
stressors whose inservice occurrence the adjudicator has 
accepted would be inadequate for rating purposes.

Therefore, in order to produce evidence which bears directly 
and substantially upon his claims such that it must be 
considered to fairly decide the merits of those claims, the 
veteran must produce evidence, which in conjunction with the 
evidence already of record, shows that a nervous condition, 
to include post-traumatic stress disorder, was incurred in or 
aggravated by his active service, or is proximately due to or 
the result of a disease or injury incurred in or aggravated 
by service.  In order to submit evidence which is material 
for entitlement to service connection for post-traumatic 
stress disorder, the veteran must provide credible supporting 
evidence of the inservice occurrence of his claimed stressors 
or the veteran must submit credible evidence showing that he 
engaged in combat with the enemy.  The Board finds that there 
is no new evidence of record which is material.

The evidence received subsequent to August 1985 Board 
decision consists of VA and private medical records, lay 
statements in support of the veteran's claim, claims 
statements submitted by the veteran, and the transcript of 
his March 1993 personal hearing.

The veteran has submitted VA and private medical records.  
These records relate to the treatment of the veteran's 
current disabilities.  However, those medical reports do not 
provide evidence which shows that any current nervous 
condition was incurred in or aggravated by service.  Those 
medical reports also do not show a diagnosis of post-
traumatic stress disorder which is based upon inservice 
stressors whose occurrence has been shown by credible 
supporting evidence.  Therefore, the medical evidence 
submitted subsequent to the August 1985 Board decision, while 
in part new, is not material because it does not bear 
directly and substantially on the specific matter of the 
veteran's claim, as it does not provide evidence that any 
current nervous condition is related to service.  That 
evidence is also not material because it does not provide a 
diagnosis of post-traumatic stress disorder based upon 
stressors whose occurrence has been verified by VA.  Such a 
showing would be required in order for the evidence to bear 
directly and substantially upon the veteran's claim such that 
the evidence would be so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.

The evidence submitted subsequent to the August 1985 Board 
decision also includes a report from the United States Army & 
Joint Services Environmental Support Group.  However, that 
report does not corroborate the veteran's statements that he 
engaged in combat with the enemy while in service, nor does 
that report verify the occurrence of the veteran's alleged 
inservice stressors.

The veteran, in his claims statements and at his March 1993 
hearing, contends that a current nervous condition or post-
traumatic stress disorder is related to his service.  
However, he has not provided competent medical evidence which 
verifies that any current nervous condition or post-traumatic 
stress disorder was incurred in or aggravated by service or 
is proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The veteran has also 
not provided credible evidence which verifies that his 
alleged inservice stressors actually occurred.  These 
statements relating to his claim are essentially the same as 
assertions the veteran made in connection with the prior 
claim, and therefore, do not constitute new evidence.  
Furthermore, where a claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Lay persons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran simply has not submitted competent medical evidence 
which shows that any current nervous condition was incurred 
in or aggravated by service or is related thereto, or that 
any current nervous condition is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  Furthermore, the veteran has not submitted credible 
evidence which shows that the alleged inservice stressors, 
upon which he bases his claim of entitlement to service 
connection for post-traumatic stress disorder, actually 
occurred.  Therefore, the veteran's claims statements are not 
material as they do not bear directly and substantially upon 
the veteran's claim such that they must be considered in 
order to fairly decide the merits of the claim.

The Board finds that the veteran has not submitted evidence 
which shows that any current nervous condition was incurred 
in or aggravated by service, or is etiologically related to 
service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  The 
veteran has also not submitted evidence which verifies his 
alleged inservice stressors or which shows that he engaged in 
combat with the enemy.  Such evidence would be required in 
order for any new evidence to be material.  Accordingly, the 
Board finds that new and material evidence has not been 
received to reopen the veteran's claim of entitlement to 
service connection for a nervous condition, to include post-
traumatic stress disorder, and that claim is not reopened.


ORDER

The veteran's claim of entitlement to service connection for 
a skin condition, to include chloracne, secondary to exposure 
to herbicides is not well grounded, and is therefore denied.  
The veteran's claim of entitlement to service connection for 
asthma, secondary to exposure to herbicides is not well 
grounded and is therefore denied.  New and material evidence 
has not been submitted to reopen a claim of entitlement to 
service connection for a nervous condition, to include post-
traumatic stress disorder, and the benefits sought on appeal 
with regard to that disability remain denied.  This appeal is 
denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

